Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 14 and 15 are amended, claims 6 and 9 are canceled, claims 16-20 are added, and claims 1-5, 7, 8 and 10-20 are pending.
 
Pending claims 1-5, 7, 8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art Zhou et al. (US 2009/0035478 A1) teaches a print media comprising a paper base and a porous surface treatment on the paper base, wherein the porous surface treatment comprises a water-soluble and water-dispersible polymer carrier and a metal salt fixer.  Zhou further teaches a calendaring process may be used after drying to improve surface smoothness and gloss.  However, Zhou does not teach or suggest: (1) the amount of the metal salt fixer is from about 30 wt% to about 50 wt%; (2) the amount of the polymer carrier is about 40 wt% to about 80 wt%; and (3) the ratio of water dispersible polymer carrier to water soluble polymer carrier is from 5:1 to 10:1 as recited in current claims 1 and 15.
Prior art Idei et al. (US 2012/0107531 A1) teaches a coated printing paper comprising a base paper and a coating layer on the base paper (abstract), wherein the coating layer comprises a cationic compound {meets the claimed fixative agent} and a However, Idei does not teach or suggest: (1) the amount of the cationic compound is from about 30 wt% to about 50 wt%; and (2) the amount of the binder mixture is about 40 wt% to about 80 wt% as recited in current claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
February 10, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785